702 S.E.2d 59 (2010)
Jessica HARDY, a minor, by and through her parent, Gail HARDY
v.
BEAUFORT COUNTY BOARD OF EDUCATION; Jeffrey Moss, Superintendent, Beaufort County Schools, in his official capacity.
No. 481A09.
Supreme Court of North Carolina.
October 8, 2010.
Children's Law Clinic, Duke Law School, by Jane Wettach, Durham; and Advocates for Children's Services, Legal Aid of North Carolina, Inc., by Erwin Byrd and Lewis Pitts, Durham, for plaintiff-appellant.
Tharrington Smith, L.L.P., by Curtis H. ("Trey") Allen III, Raleigh, for defendant-appellee Beaufort County Board of Education.
Jack Holtzman, Raleigh, for North Carolina Justice Center; Concerned Citizens for the Betterment of Beaufort County Schools; Parents Supporting Parents; Tamar Birckhead; Southern Coalition for Social Justice; Center for Death Penalty Litigation, Inc.; Office of the Juvenile Defender; North Carolina Black Leadership Caucus; and NC Conference of NAACP Branches, amici curiae.
Campbell Shatley, PLLC, by Christopher Z. Campbell, Asheville; and Allison B. Schafer, General Counsel, Raleigh, for North Carolina School Boards Association, amicus curiae.
PER CURIAM.
For the reasons stated in King v. Beaufort Cty. Bd. of Educ., 364 N.C. 368, ___ S.E.2d ___ (2010), the decision of the Court of Appeals is reversed, and this case is remanded to that court for further remand to the trial court for further proceedings consistent with King.
REVERSED AND REMANDED.
Justices TIMMONS-GOODSON and HUDSON concur in part and dissent in part for the reasons stated in Justice TIMMONS-GOODSON's concurring and dissenting opinion in King v. Beaufort Cty. Bd. of Educ., 364 N.C. 368, ___ S.E.2d ___ (2010). Justice NEWBY dissents for the reasons stated in his dissenting opinion in King.